DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A case management conference was scheduled at 11:00 a.m. on March 17, 2011, to consider Plaintiff's appeal. On January 7, 2011, the court sent notice of the scheduled case management conference to Plaintiff's authorized representative, Jean S. Andrews (Andrews), at 4723 Hayesville Drive NE, Salem, OR 97305, which is the address she provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiff did not appear, the court might dismiss the appeal.
On March 17, 2011, the court sent Andrews a letter which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if she did not provide a written explanation by March 31, 2011, for her failure to appear, the court would dismiss the appeal. As of this date, Andrews has not submitted a written response to the court explaining her failure to appear at the March 17, 2011, case management conference. Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of April 2011.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Pro Tempore Allison R. Boomer onApril 13, 2011. The Court filed and entered this document on April 13,2011. *Page 1